Title: From James Madison to Thomas Jefferson, 23 May 1789
From: Madison, James
To: Jefferson, Thomas


Dear SirNew York May 23. 1789.
This will I expect be handed you by a young gentleman, Mr. Colden, the son of an amiable lady of that name within the circle of my acquaintance in this place. I need not apprize you that the family, of which Governour Colden is the Ancestor, is a respectable one. The young gentleman has been in Scotland for some years, pursuing his education, and with the approbation of his friends proposes to visit France before he returns to his native Country. Such countenance & attentions as it may be convenient for you to shew him, will I have reason to believe be well placed, and will add to the many obligations under which I lie.
My last inclosed copies of the President’s inaugural Speech and the answer of the House of the Representatives. I now add the answer of the Senate. It will not have escaped you that the former was addressed with a truly republican simplicity to G. W. Presidt. of the U. S. The latter follows the example, with the omission of the personal name, but with out any other than the constitutional title. The proceeding on this point was in the House of Reps. spontaneous. The imitation by the Senate was extorted. The question became a serious between the two houses. J. Adams espoused the cause of titles with great earnestness. His friend R. H. Lee tho elected as a republican enemy to an aristocratic constitution was a most zealous second. The projected title was—His Highness the President of the United States and Protector of Their  Liberties. Had the project succeeded it would have subjected the president to a severe dilemma and given a deep wound to our infant government.
It is with much pleasure I inform you that Moustier begins to make himself acceptable and with still more that Madam Brehan begins to be viewed in the light which I hope she merits and which was so little the case when I wrote by Mr. Morris.
The collection bill is not yet passed. The duties have been settled in the House of Reps. and are before the Senate. They produced a good deal of discussion & called forth in some degree our local feelings. But the experiment has been favorable to our character for moderation, and in general the temper of the Congress seems to be propitious. I do not enter farther at present into the account of their proceedings, because I expect this will go by the way of Scotland, and be long on the way, being intended principally as a letter of introduction, and because I have recd. notice of a conveyance in a few days, which will be more direct and convenient. With my best wishes I am Dear Sir Yrs. Affectly.
Js. Madison Jr
